DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 04/21/2021.
Claims 1-14 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection. 
Examiner’s Note
The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, Examiner suggest applicant further include the network node is shared node 220 (see Fig.2A) that received signals from base station 210 that that provide data to the WTRU 215. Second, using the transmission time interval (TTI) to minimize the interference signal's power and maximize the desired signal power at each WTRU. Third, the precode signal between the WTRUs and eNB is based on code woods transmitted by the base stations in the same resource blocks. The examiner is open to additional features or concepts and working with the applicants to determine ways to help place this case to further advance prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 2012/0122440 A1) in view of Roman et al. (US 2012/0113794 A1).
Regarding claim 1, Krishnamurthy teaches a wireless transmit/receive unit (WTRU) comprising: 
a transceiver; and a processor (Wireless communication device see Krishnamurthy: Fig.3 elements 325,327 and 329); wherein
the transceiver and the processor are configured to receive control information from a network node including interference cancellation assistance information (UE receives an ABS pattern from ABS pattern for a neighbor cell and PRS assistance data 
receive a physical downlink shared channel (PDSCH) transmission on a first cell and reduce interference from at least one other cell based on the received interference cancellation assistance information (UE use downlink shared channel for downlink data channel and interference reduction using interference cancellation (IC) “configuring the wireless communication terminal to employ interference reduction to process the first signal based on a configuration of the interference component” see Krishnamurthy: abstract; ¶[0045];¶[0075-0076]).
Krishnamurthy does not explicitly teaches wherein the interference cancellation assistance information includes for each a plurality cells precoding related information and receive a physical downlink shared channel (PDSCH) transmission based on the precoding related information and the resource usage information. 
However, Roman teaches the wherein the interference cancellation assistance information includes for each a plurality cells precoding related information (inference cancellation using the precoding vector and precoding information cannel “facilitate the active suppression of spatially multiplexed interferers by providing the pre-coding 0096]) in order to efficiently support the MU-MIMO capability for UEs to eliminated inter-user interference (see Roman: ¶[0014]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Krishnamurthy to include (or to use, etc.) the wherein the interference cancellation assistance information includes for each a plurality cells precoding related information and receive a physical downlink shared channel (PDSCH) transmission based on the precoding related information and the resource usage information as taught by Roman in order to efficiently support the MU-MIMO capability for UEs to eliminated inter-user interference (see Roman: ¶[0014]).
Regarding claim 2, the modified Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein: the transceiver and the processor are configured to receive the control information via at least one downlink control channel (downlink control channel maybe is a physical downlink shared channel see Krishnamurthy: ¶[0045]; ¶0108]).  
Regarding claim 3, the modified Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein the transceiver and the processor are further configured to: perform channel measurements; and send results of the channel measurements to the network node (UE send RSRP/RSRQ/CSI report includes measurements to service cell see Krishnamurthy: Fig.6 Step 650; ¶[0108-0109]).  
Regarding claim 4, the modified Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein the network node is an evolved Node B (eNB) (serving cell include base station 301 see Krishnamurthy: Fig.3; Fig.1).  
Regarding claim 6, the modified Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein the transceiver and the processor are configured to reduce the interference from the at least one other cell using the received interference cancellation assistance information includes minimizing interfering signal power (UE configured to measure the signal strength (where desired signal weaker than strongest cell) and use the Interference cancellation to eliminated interference from signal present in the ABS see Krishnamurthy: ¶[0075]; ¶[0077]).  
Regarding claim 7, the modified Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein the plurality of cells correspond to at least two evolved Node Bs (eNBs) (base station in Marco Cell, Femto Cell and Pico cell see Krishnamurthy: Fig.1).
Regarding claims 8-11, they are rejected for the same reason as claim 1-4 as described hereinabove. 
Regarding claims 13-14, they are rejected for the same reason as claims 6-7 as described hereinabove. 

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 2012/0122440 A1) Roman et al. (US 2012/0113794 A1) and further in view of Piirainen (US 2007/0155354 A1).
Regarding claim 5, the modified Krishnamurthy taught the WTRU of claim 1 as described hereinabove. The modified Krishnamurthy does explicitly teaches wherein the transceiver and the processor are configured to reduce the interference from the at least one other cell using the received interference cancellation assistance information by applying linear filters to cancel interfering signal components.-42- 5343137-1 1DC-10859 US03  
	However Piirainen teaches the transceiver and the processor are configured to reduce the interference from the at least one other cell using the received interference cancellation assistance information by applying linear filters to cancel interfering signal components (receiving two input signals and reduce desired signal from input signal by using FIR filter cancelled the interference signal estimates  “By placing the FIR filters 404 and 406 across the data paths, the correlation between the interference signal estimates may be cancelled” see Piirainen: ¶0047]; Fig,5 steps 504-510; ¶[0055-0056]) in order to improve radio receiver that applies interference rejection see Piirainen: ¶[0006]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Krishnamurthy to include (or to use, etc.) the transceiver and the processor are configured to reduce the interference from the at least one other cell using the received interference cancellation assistance 
Regarding claim 12, claim 12 is rejected for the same reason as claim 5 as described hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


GUANG W. LI
Primary Examiner
Art Unit 2478


May 16, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478